Citation Nr: 0839201	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to May 1960.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for service 
connection for bilateral hearing loss and tinnitus.  The 
veteran disagreed and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to a VA medical 
examination.  The Board agrees.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim. The Board finds that all 
McLendon criteria are sufficiently met in this case.

The veteran has provided evidence of his current bilateral 
hearing loss.  A December 2004 consultation report from S.L. 
Segebrecht, M.D., diagnoses the veteran as having bilateral 
mixed hearing loss and notes complaints of tinnitus.  Service 
treatment records show that the veteran was seen on multiple 
occasions for complaints of ear pain and hearing loss.  Those 
records also refer to him as "old scars" on both ear drums.  
It warrants noting that the veteran's ears were reported as 
being abnormal at enlistment but normal at discharge.  His 
hearing was within normal limits in both instances.  The 
veteran maintains, however, that he has been experiencing 
problems with his hearing since active service.  He 
attributes his hearing loss to the inservice ear infections 
as well as acoustic trauma.  In this regard, recognition is 
given to the fact that the veteran served as a mortar man.

Given the foregoing, the Board finds that the medical 
evidence of record is not sufficient to render a decision on 
the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination, to include all 
appropriate diagnostic testing, to 
determine the etiology of the veteran's 
current bilateral hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  A 
rationale for any opinion expressed should 
be provided. The examiner should respond 
to the following:

a) Is it at least as likely as not that 
the veteran's preexisting ear dysfunction 
increased in severity during his active 
service?

b). If the veteran's preexisting ear 
dysfunction increased in severity during 
service, is it at least as likely as not 
that such increase was due to the natural 
progression of the disorder, or if not, 
due to aggravation of the disorder in 
service?

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

c). If the examiner identifies an ear 
disability, to include hearing loss and 
tinnitus, that did not preexist the 
veteran's military service, the examiner 
should indicate whether it is at least as 
likely as not that such disorder was 
incurred during active service or the 
result of a service related disability, to 
include ear dysfunction?  In other words, 
is it as likely as not that the veteran's 
hearing loss and tinnitus are the result 
of his active service, to include ear 
infections or acoustic trauma, or as 
secondary ear dysfunction?

2. After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

